Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 06/16/2020.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6-8, 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Talbot et al. (Pub.: No.: 2020/0402541 A1) in view of Vergin et al. (US PAT # 10/769,204 B2).



Regarding claims 1, 8 and 15, Talbot teaches system (see abstract), method (see abstract) and a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for: 
receiving a set of audio files, each audio file in the set of audio files comprising audio from an audio call (use one or more machine learning or crowd-sourced based systems to condense the media asset based on the detected topics through theme clustering (e.g., based on common keywords/themes detected in audio, see [0007]); 
truncating each audio file in the set of audio files to a defined call length (reads on receive a user selection (e.g., via a cursor click, mouse-over, tap, or otherwise) selecting any object that appears in the video, related annotations, or derivative content (e.g. truncated version of the media asset, see [0085]); 
for each audio call in the set of audio calls, receiving a transcript of the audio call based on the audio file of the audio call (reads on represent a scene transition frame (e.g., as selected and/or as described below). Textual information 108 may include annotations added by the user (and/or may be selectable for a user to ad annotations). Alternatively or additionally, textual information 108 may provide textual descriptions of content from a scene. For example, this textual content may correspond to objects appearing in the media asset and/or subtitles or transcriptions of audio content presented during a scene, see [0036] and [0081]); and 
 for each audio call in the set of audio calls, using the transcript of the audio call as input to a machine learning model for the machine learning model (reads on differences in keywords and/or theme clusters of keywords (e.g., as determined by a machine learning model as described in FIGS. 3-4) associated with the frames, see [0098-0099] and [0053]).  

Talbot features already discussed in the above rejection. Talbot does not specifically teach “predict a category from a plurality of categories that is associated with the audio call”.

However, Vergin teaches call Progress Analysis, comprises a set of signal processing algorithms that work on the audio signal during call setup. The goal is to predict the category of the call (e.g. live speaker, busy, answering machine, etc.) via a series of audio analyzers applied when the call is being established (col. 3, lines 19-25). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of predict the category of the call/audio, as taught by Vergin, into the teaching of Talbot in order to in order to determine how handle a call.  

Regarding claims 6, 13 and 20, the combination of Talbot and Vergin teaches wherein each audio file in the set of audio files comprise a recording of a customer support session, wherein each category in the plurality of categories represents a closure classification for a particular customer support session (see Vergin col. 3, lines 56-67). 

Claim 7 recite “wherein the machine learning model is a transformer-based model”.
Note that Talbot teaches system 300 also includes machine learning model 302, which may be implemented on user device 322 and user device 324, or accessible by communication paths 328 and 330, respectively. It should be noted that, although some embodiments are described herein with respect to machine learning models, other prediction models (e.g., statistical models or other analytics models) may be used in lieu of, or in addition to, machine learning models in other embodiments (e.g., a statistical model replacing a machine learning model and a non-statistical model replacing a non- machine earning model in one or more embodiments)(see [0050]).The Examiner considers having “machine learning model” to be “transformer-based model” is considered obvious within the teaching of Talbot. 

Claim(s) 2-5, 9-12 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable Talbot et al. (Pub.: No.: 2020/0402541 A1) in view of Vergin et al. (US PAT # 10/769,204 B2) and further in view of LIamas Virgen et al. (Pub.No.: 2022/0114281 A1).

Claims 2, 9 and 16 recite “wherein the program further comprises sets of instructions for: 
for each audio file in the set of audio files, sending the audio file to a third-party transcription service; and 
 for each audio file in the set of audio files, receiving from the transcript of the audio file from the third-party transcription service, wherein the third-party transcription service generates the transcript by converting the audio file to text using a speech-to-text algorithm”.  

Talbot and Vergin features already addressed in the above rejection of claims 1, 8 and 15. The combination of Talbot and Vergin does not specifically teach the limitations of claims 2, 9 and 16. 

However, LIamas teaches for audio associated with sensitive information, the method uses a speech to text algorithm and scans the converted text output for sensitive information (see [0020]).  The methods review the text of emails 320, and chats 340, as well as speech to text transcripts of calls 330. Each review of the analysis either validates, 322, 332, and 342, the characteristics of the participant 310, or invalidates those characteristics 324, 334, and 344. Validation includes the detection of text in the communications similar or identical to the company name and/or job role associated with the participant's characteristics [0041]. LIamas also teaches that private cloud infrastructure is operated solely for an organization. It may be managed by the organization or a third party and may exist on-premises or off-premises (see [0055]).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing thirds party service, as taught by LIamas, into the combination of Talbot and Vergin in order utilize the third-party expertise in the service provided and offered by the third part entity  

Claims 3, 10 and 17 recite “receiving a list of the set of audio calls from a third-party system configured to manage audio calls received at customer support centers; 
sending the third-party system a request for metadata associated with the set of audio calls, the metadata comprising locations of the set of audio files of the audio calls; and  
retrieving the set of audio files of the set of audio calls from the locations, wherein receiving the set of audio files comprises retrieving the set of audio files”, see [0024] of LIamas. 

Regarding claims 4, 11 and 18, the combination of Talbot and Vergin teaches wherein the program further comprises a set of instructions for storing the set of metadata associated with the set of audio calls and the categories associated with the set of audio calls in a storage, see [0024] of LIamas. 

Regarding claims 5, 12 and 19, the combination of Talbot and Vergin teaches wherein the set of transcripts of the set of audio calls and the categories associated with the set of transcripts of the set of audio calls stored in the storage is used by a cloud computing system to generate visualizations for a client device (see  LIamas [0060 and 0064]). 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652